Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-18-00373-CV

                          Robert ZAYAS dba Clinic Services Providers P.A.,
                                           Appellant

                                                     v.

                                           Dolly R. DENSON,
                                                Appellee

                     From the 438th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CI16539
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: July 25, 2018

DISMISSED

           A filing fee of $205.00 was due when appellant filed his notice of appeal, but it was not

paid. See TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN THE SUPREME COURT, IN

CIVIL CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT

LITIGATION (Misc. Docket No. 159158, Aug. 28, 2015). We issued an order on June 29, 2018,

notifying appellant that the filing fee had not been paid. We ordered appellant to show cause in

writing by July 9, 2018, that either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal

without paying the filing fee. Appellant was advised that if he failed to respond within the time
                                                                                   04-18-00373-CV


provided, this appeal would be dismissed for failure to pay the filing fee. See TEX. R. APP. P. 5,

42.3(c). Appellant did not respond.

       This appeal is DISMISSED for failure to pay the filing fee. See id.

                                                 PER CURIAM




                                                -2-